Citation Nr: 1126093	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  09-12 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hypertension to include as due to the service connected diabetes mellitus Type II.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel






INTRODUCTION

The Veteran had active service from September 1973 to September 1979.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a decision of June 2008 the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In A VA Form 9 of April 2009, the appellant stated that he would like a Board hearing at a local VA office before a member, or members, of the Board.  A hearing has not been scheduled in the appellant's claim and the record does not reflect that the appellant has withdrawn his hearing request.  Accordingly a Travel Board hearing must be scheduled.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


